GLADNEY, Judge
(dissenting):
I respectfully disagree with the majority opinion and its conclusion that the only sum demanded either in the allegations or prayer of the reconventional demand is $770.40. The reconventional or incidental demand plainly sets forth that plaintiff is indebted to it in the sum of $1,566.00 which indebtedness is denied by the plaintiff in the main demand. The proceedings, in my opinion, presented to the trial court a controversy and dispute over the sum of $1,566.00. The jurisdiction of the court under the provisions of LSA-C.C.P. Art. 4 must be determined by the amount in dispute demanded or asserted in good faith. It is further provided in LSA-C.C.P. Art. 1036 that jurisdiction over an incidental demand is vested only if the court would have had jurisdiction over the demand had it been instituted in a separate suit. In view of the denial by the plaintiff in the main demand that it owes $1,566.00, that amount is in dispute and subject to the provisions of LSA-C.C.P. Arts. 4 and 1036.
It is my opinion the judgment appealed should be affirmed.
Rehearing denied.
Gladney, J., dissents from refusal.